UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 14, 2013 OCCIDENTAL PETROLEUM CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-9210 95-4035997 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 10889 Wilshire Boulevard Los Angeles, California (Address of principal executive offices) (ZIP code) Registrant’s telephone number, including area code: (310) 208-8800 Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01.Other Events On February 14, 2013, Occidental Petroleum Corporation issued a press release regarding its succession planning process.A copy of the press release is attached as Exhibit 99.1 to this Current Report. Section 9 - Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits (d) Exhibits Press release dated February 14, 2013. 1 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OCCIDENTAL PETROLEUM CORPORATION (Registrant) DATE:February 14, 2013 /s/ ROY PINECI Roy Pineci, Vice President, Controller and Principal Accounting Officer EXHIBIT INDEX Press release dated February 14, 2013.
